Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

      AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
June 11, 2008 by and between Superior Essex Inc. (the “Company”) and David S.
Aldridge (“Executive”).

      WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of March 15, 2004, as amended and restated on March 10, 2006
and on March 19, 2008 (the “Original Agreement”);

      WHEREAS, the Company has, contemporaneous with the execution of this
Agreement, entered into an Agreement and Plan of Merger, dated as of June 11,
2008, among the Company and LS Cable, Inc. (“Parent”) (such Agreement and Plan
of Merger, the “Merger Agreement”), pursuant to which an indirect wholly owned
Delaware Subsidiary will merge with an into the Company and the Company will
become a subsidiary of Parent; and

      WHEREAS, the Company and Executive desire to amend and restate the
Original Agreement as set forth herein, effective as of the Purchase Time (as
defined in the Merger Agreement);

      THEREFORE, in consideration of the premises and mutual covenants herein
and for other good and valuable consideration, the Company and Executive amend
and restate the Original Agreement as follows:

      1.     Effectiveness; Term of Employment.

      (a)    This Agreement shall only take effect subject to the occurrence of,
and upon, the Purchase Time under the Merger Agreement. Upon the termination of
the Merger Agreement prior to the occurrence of the Purchase Time, this
Agreement shall be null and void, and the Original Agreement shall remain in
effect in accordance with its terms.

      (b)    Subject to the provisions of Section 8 of this Agreement, Executive
shall be employed by the Company for a period commencing at the Purchase Time
(the date on which the Purchase Time occurs, the “Commencement Date”) and ending
on the second anniversary of the Commencement Date (the “Employment Term”) on
the terms and subject to the conditions set forth in this Agreement; provided,
however, that the Employment Term shall be automatically extended for
consecutive additional one-year periods, unless the Company or Executive
provides the other party hereto not less than 90 days prior written notice
before each scheduled expiration of the Employment Term that the Employment Term
shall not be so extended. The occurrence of a Change in Control (as defined
herein) shall not affect the Employment Term.

      2.     Position.

      (a)    During the Employment Term, Executive shall serve as an Executive
Vice President and the Chief Financial Officer (“CFO”) of the Company. In such
position, Executive

--------------------------------------------------------------------------------

shall have such duties and authority, consistent with such position with the
Company, as shall be determined from time to time by the Board of Directors of
the Company (the “Board”), or the Chief Executive Officer of the Company (the
“CEO”), and Parent. Executive shall report directly to the CEO.

      (b)     During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere, in any
significant respect, with the rendition of such services either directly or
indirectly, without the prior written consent of the Board. Notwithstanding the
foregoing, Executive may, without the prior approval of the Board, (i) make and
manage personal business investments of Executive’s choice, subject to the prior
written consent of the Board if any such investment is beyond mere buying and
selling in the ordinary course (and, in so doing, may serve as an officer,
director, agent or employee of entities and business enterprises that are
related to such personal investments) and (ii) serve in any capacity with any
civic, educational or charitable organization or any governmental entity or
trade association; provided that in each case, and in the aggregate, such
activities do not conflict or interfere, in any significant respect, with the
performance of Executive’s duties hereunder or conflict with Section 9.

      (c)     Notwithstanding anything to the contrary in this Section 2,
Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a director of the Company and any of its subsidiaries and
in one or more executive offices of any of the Company’s subsidiaries, provided
that Executive is indemnified for serving in any and all such capacities.

      3.      Base Salary. During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of $436,000, payable in regular
installments in accordance with the Company’s usual payment practices (but not
less often than monthly). Executive’s base salary shall be reviewed annually by
the Board, and Executive shall be entitled to such increases in the base salary,
if any, as may be determined from time to time in the sole discretion of the
Board. Once increased, such base salary shall not be decreased and no increase
shall serve to limit or reduce any other obligation to Executive under this
Agreement. Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary”.

      4.      Bonuses.

      (a)     Signing Bonus. On the later of (i) January 2, 2009 or (ii) the
third business day following the Commencement Date, the Company shall pay to
Executive a signing bonus equal to one million one hundred eleven thousand eight
hundred dollars ($1,111,800) (the “Signing Bonus”).

      (b)     Retention Bonus. On the date that is eighteen (18) months
following the Commencement Date (the “Retention Bonus Payment Date”), the
Company shall pay to Executive a retention bonus equal to three hundred seventy
thousand six hundred dollars

2

--------------------------------------------------------------------------------

($370,600) (the “Retention Bonus”), subject to Executive’s continued employment
with the Company through the Retention Bonus Payment Date.

      (c)     Annual Bonus. With respect to each fiscal year ending during the
Employment Term, Executive shall be eligible to earn an annual bonus award (an
“Annual Bonus”) based upon the achievement of certain performance targets, as
reasonably established by the Board in good faith after consultation with the
CEO; provided, however, that Executive shall have a target Annual Bonus of 70%
of the Base Salary, subject to Executive’s achievement of such performance
targets; and provided, further, that Executive’s minimum bonus amount for
calendar year 2008 shall be equal to 70% of Base Salary, it being understood
that entitlement to payment of such minimum amount shall be subject to continued
employment through December 31, 2008, provided, further, that if Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason prior to December 31, 2008, the Executive shall be paid an amount equal
to the product of (x) 70% of Base Salary and (y) a fraction, the numerator of
which is the number of days in calendar year 2008 through the Date of
Termination and the denominator of which is 365 (the “2008 Pro Rata Bonus”).

      5.      Long-Term Incentive Arrangements. The Board shall establish a
long-term cash incentive award program (the “LTIP”) based on the achievement of
certain performance targets during the performance period not to exceed five
years established by the Board in good faith after consultation with the CEO
commencing with 2009. Such performance targets shall be established by the Board
in good faith after consultation with the CEO prior to January 1, 2009.
Executive’s target payout under such plan shall be equal to the product of 150%
of Base Salary for each year of the performance period.

      6.      Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in the Company’s (or its affiliate’s) employee benefit
plans, programs and arrangements as in effect from time to time (collectively,
the “Employee Benefits”), on the same basis as those benefits generally are made
available to other senior executives of the Company, commensurate with
Executive’s position with the Company. The Company shall honor its obligations
under its Amended and Restated Senior Executive Retirement Plan as in effect on
the date hereof (the “SERP”) and shall maintain the SERP without amendment
adverse to Executive at least through the end of calendar year 2008.

      7.      Business Expenses and Perquisites.

      (a)     Business and Other Expenses. During the Employment Term,
reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder shall be reimbursed by the Company in accordance
with Company policies; provided, however, (i) Company shall pay the expenses not
later than the end of the calendar year following the calendar year in which the
expenses are incurred, (ii) the amount of such expenses that Company is
obligated to pay in any given calendar year shall not affect the expenses that
Company is obligated to pay in any other calendar year, and (iii) Executive’s
right to have Company pay such expenses may not be liquidated or exchanged for
any other benefit.

3

--------------------------------------------------------------------------------

      (b)     Perquisites. While employed hereunder, Executive shall be entitled
to (i) any perquisites that generally are made available to other senior
executives of the Company and (ii) those perquisites set forth on Exhibit A
attached hereto.

      8.      Termination. The Employment Term and Executive’s employment
hereunder may be terminated by either party at any time and for any reason in
the manner provided herein upon 60 days’ notice. Notwithstanding any other
provision of this Agreement, the provisions of this Section 8 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates. Subject to Section 12(h) hereof, whenever this Agreement
provides for the payment of a lump sum benefit following termination of
employment, such payment shall be made within 30 days after the employment
termination date, subject to the execution and non-revocation of the release
referred to in Section 8(h).

      (a)     By the Company for Cause or Resignation by Executive without Good
Reason.

      (i)      The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause and shall terminate automatically upon
Executive’s resignation without Good Reason; provided, however, that Executive
will be required to give the Company at least 30 days advance written notice of
a resignation without Good Reason.

      (ii)      For purposes of this Agreement, “Cause” shall mean (A)
Executive’s continued willful failure to perform substantially Executive’s
duties hereunder (other than as a result of total or partial incapacity due to
physical or mental illness) following written notice by the Company to Executive
of such failure, (B) dishonesty in the performance of Executive’s duties
hereunder which is injurious (other than in some immaterial or de minimis
respect) to the financial condition or business reputation of the Company or any
of its affiliates, (C) Executive’s conviction of, or plea of guilty or nolo
contendere to, a crime constituting (y) a felony under the laws of the United
States or any state thereof or (z) a misdemeanor involving misconduct by
Executive in his personal or professional conduct punishable by imprisonment of
more than three days or a fine in excess of $5,000 (other than a traffic
violation), which is reasonably likely to damage the business, prospects or
reputation of the Company or any of its affiliates in any respect, (D)
Executive’s willful malfeasance or willful misconduct in connection with
Executive’s duties hereunder or any act or omission which is injurious (other
than in some immaterial or de minimis respect) to the financial condition or
business reputation of the Company or any of its affiliates or (E) Executive’s
breach of the provisions of Section 9 or 10 of this Agreement (other than a
breach which is insubstantial and insignificant, taking into account all of the
circumstances); provided, however, that any event described in clauses (A), (B)
and (D) of this Section 8(a)(ii) shall constitute Cause only if Executive fails
to cure such event, to the reasonable satisfaction of the Board, within 10 days
after receipt from the Company of written notice of the event which constitutes
Cause.

      (iii)      If Executive’s employment is terminated by the Company for
Cause or if Executive resigns without Good Reason:

(A)      Executive shall be entitled to receive:

4

--------------------------------------------------------------------------------

      (I)      the Base Salary through the date of termination;

      (II)     any Annual Bonus earned but unpaid as of the date of termination
for any previously completed fiscal year;

      (III)    reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the date of
Executive’s termination;

      (IV)    such Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company or any of its
affiliates, including, without limitation, any vested accrued benefit under the
SERP; and

      (V)     The Signing Bonus, if not theretofore paid (the amounts described
in clauses (I) through (V) hereof being referred to as the “Accrued Rights”);
and

(B)      With respect to the LTIP (I) in the event that the Company terminates
Executive’s employment for Cause, Executive shall forfeit all rights and
entitlements with respect to such award, whether or not vested, as of the date
of termination of his employment and (II) in the case of Executive’s resignation
without Good Reason, the vested portion of Executive’s award under the LTIP as
of the date of termination of his employment shall be paid to Executive, in
accordance with and subject to the terms of the LTIP, on the date on which the
LTIP payment is paid to active participants in the LTIP, and Executive shall
forfeit all rights to the unvested portion of such award.

      Following such termination of Executive’s employment by the Company for
Cause or resignation by Executive without Good Reason, except as set forth in
this Section 8(a)(iii), or Sections 12(h), (l), (n) and (o), Executive shall
have no further rights to any compensation or any other benefits under this
Agreement.

      (b)     Disability or Death.

      (i)      The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death, and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore
reasonably likely to be unable for a period of six consecutive months or for an
aggregate of nine months in any twelve consecutive month period to perform
Executive’s material duties (such incapacity is hereinafter referred to as
“Disability”). Any question as to the existence of the Disability of Executive
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of the Agreement.

5

--------------------------------------------------------------------------------

      (ii)      Upon termination of Executive’s employment hereunder for
Disability or death:

      (A)      Executive or Executive’s estate (as the case may be) shall be
entitled to receive

      (I)       the Accrued Rights; and

      (II)      an Annual Bonus for the fiscal year in which Executive’s
termination occurs, payable in a lump sum payment within 30 days after the date
of termination, equal to the greater of (i) a pro-rata portion of Executive’s
target Annual Bonus for such year (determined by multiplying the target Annual
Bonus by a fraction, the numerator of which is the number of days during the
performance year that Executive is employed by the Company and the denominator
of which is 365), or (ii) such other amount as may be provided in the Company’s
annual bonus plan for the fiscal year in which Executive’s termination occurs

      (B)                   If such termination occurs prior to the end of
calendar year 2008, Executive shall receive an amount under the SERP equal to
the amount to which Executive would have been entitled had Executive remained
employed through the end of calendar year 2008 and had Executive’s compensation
during such period been that required by Sections 3 and 4(b) (the “SERP
Benefits”); and

      (C)                   With respect to the LTIP, the vested portion of
Executive’s award under the LTIP as of the date of termination of his employment
shall be paid to Executive (including without limitation any Interim LTIP
Payout), in accordance with and subject to the terms of the LTIP, on the date(s)
on which the LTIP payments are paid to active participants in the LTIP, and
Executive shall forfeit all rights to the unvested portion of such award;
provided, that for purposes of determining the vested portion of the LTIP award
under this paragraph (B), Executive shall be given credit for one additional
year of service.

      Following Executive’s termination of employment due to death or
Disability, except as set forth in this Section 8(b)(ii), or Sections 12(h),
(l), (n) and (o), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

      (c) By the Company without Cause or Resignation by Executive for Good
Reason.

      (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause (other than by reason of death or
Disability) or by Executive’s resignation for Good Reason.

      (ii) For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s written consent, (A) a reduction, which either alone or when taken
together with all other such reductions, equals more than 10 percent of
Executive’s Base Salary as then in effect, (B) a reduction, which either alone
or when taken together with all other such reductions, equals

6

--------------------------------------------------------------------------------

more than 10 percent of Executive’s target annual bonus or a material reduction
by the Company of Employee Benefits to which Executive is entitled (other than
an overall reduction in benefits that affects substantially all full-time
employees of the Company), (C) Executive’s removal from the position of
Executive Vice President of the Company or CFO of the Company, (D) a material
adverse change in Executive’s authority, duties and responsibilities or
reporting lines from those in effect immediately following the Commencement
Date, (E) a relocation of Executive’s principal place of employment with the
Company of more than 35 miles from Executive’s then-current work location, (F)
the Company’s failure to pay amounts to which Executive is entitled under this
Agreement, or (G) the Company’s giving written notice that it elects not to
extend the Employment Term pursuant to Section 1 of this Agreement (but this
clause (G) shall apply only if Executive would be less than age 62 at the end of
the Employment Term); provided that any event described in clauses (A) through
(F) above shall constitute Good Reason only if the Company fails to cure such
event within 30 days after receipt from Executive of written notice of the event
which constitutes Good Reason; and provided, further, that Good Reason shall
cease to exist for an event described in clauses (A) through (F) above one
hundred eighty (180) days following the later of its occurrence or Executive’s
knowledge thereof, unless Executive has given the Company written notice thereof
prior to such date.

      (iii)     Other than as provided in Section 8(c)(iv) below, if Executive’s
employment is terminated by the Company without Cause (other than by reason of
death or Disability) or if Executive resigns for Good Reason:

      (A)       Executive shall be entitled to receive

      (I)      the Accrued Rights;

      (II)     within 30 days following the date of termination, a lump sum
severance payment equal to (a) if such termination of employment occurs before
the Retention Bonus Payment Date, the Retention Bonus or (b) the product of (i)
(A) if such termination of employment occurs on or after the Retention Bonus
Payment Date and on or prior to the second anniversary of the Commencement Date,
zero (0) or (B) if such termination of employment occurs after the second
anniversary of the Commencement Date, one (1) and (ii) the sum of (A)
Executive’s then Base Salary plus (B) Executive’s target Annual Bonus for the
fiscal year in which Executive’s termination pursuant to this Section 8(c)(iii)
occurred; provided, that the amount described in this clause (II) shall be in
lieu of any other cash severance payable to Executive under any other plans,
programs or arrangements of the Company or its affiliates (but excluding the
SERP) up to the amount described in this clause (II); and

      (III)    subject to Executive’s continued compliance with the provisions
of Sections 9 and 10 of this Agreement (other than a breach that is
insubstantial and insignificant, taking into account all of the circumstances),
for a number of years following the date of termination of employment equal to
(i) if such termination of employment occurs on or before the second anniversary
of the Commencement Date, two (2), or (ii)

7

--------------------------------------------------------------------------------

if such termination of employment occurs after the second anniversary of the
Commencement Date, one (1) (the “Welfare Benefits Continuation Period”),
continued participation in the health and welfare plans maintained by the
Company or any of its affiliates as in effect from time to time during the
Welfare Benefits Continuation Period, on the same basis as the Company and its
affiliates provides such plans for its then actively employed executives (which
may include, without limitation, medical, dental, disability and life
insurance), and the Company and Executive shall share the costs of the
continuation of such coverage in the same proportion as such costs were shared
immediately prior to Executive’s termination; provided, however, that (i) such
participation shall terminate, or the benefits under such plan shall be reduced,
if and to the extent Executive becomes covered (or is eligible to become
covered) during such period by plans of a subsequent employer or other entity to
which Executive provides services providing comparable benefits or if Executive
fails to pay any required contribution or premium, (ii) during the Welfare
Benefits Continuation Period, the benefits provided in any one calendar year
shall not affect the amount of benefits to be provided in any other calendar
year, and (iii) the reimbursement of an eligible expense must be made no later
than December 31 of the year after the year in which the expense was incurred.
With respect to the health benefits provided during the Welfare Benefits
Continuation Period, (i) Executive shall make a timely election to continue
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”); (ii) Executive shall pay the full monthly premium cost of
medical coverage during the Welfare Benefit Continuation Period, which monthly
premium cost shall be the monthly COBRA premium during the COBRA health care
continuation coverage period under section 4980B of the Code or, after the COBRA
continuation period, such amount as is equal to the Company’s deemed cost of
such medical coverage for Executive which shall be determined actuarially by the
Company’s advisors (the “Applicable Premium”); (iii) during the Welfare Benefit
Continuation Period, the Company shall pay the Executive an amount equal to the
135% of the Applicable Premium described above (the “Advance Premium”), as in
effect from time to time, which, subject to Section 13(d), shall be made in
advance on the first business day of each month, commencing with the month
immediately following the Executive’s date of termination, provided that,
subject to Section 13(d), the first such payment shall be made within thirty
(30) days after the Executive’s termination date. The Employer shall have no
further obligation to pay the Advance Premium after the earlier of: (A)
Executive ceasing to participate in the health and welfare plans maintained by
the Company or any of its affiliates as in effect from time to time during the
Welfare Benefits Continuation Period and (B) the end of the Welfare Benefit
Continuation Period. Such coverage shall be credited against the time period
that Executive and Executive’s dependents are entitled to receive continued
coverage under the Consolidated Omnibus

8

--------------------------------------------------------------------------------

Budget Reconciliation Act of 1985, as amended. Executive’s rights pursuant to
this Section 8(c)(iii)(A)(III)) shall not be subject to liquidation or exchange
for another benefit; and

      (IV)     if such termination occurs during calendar year 2008, the 2008
Pro Rata Bonus; and

      (V)      the SERP Benefits; and

      (B)       With respect to the LTIP, the vested portion of Executive’s
award under the LTIP as of the date of termination of his employment shall be
paid to Executive (including without limitation any Interim LTIP Payout), in
accordance with and subject to the terms of the LTIP, on the date(s) on which
the LTIP payments are paid to active participants in the LTIP, and Executive
shall forfeit all rights to the unvested portion of such award; provided, that
for purposes of determining the vested portion of the LTIP award under this
paragraph (B), Executive shall be given credit for a number of additional years
of service equal to (i) if such termination of employment occurs on or before
the second anniversary of the Commencement Date, two (2), or (ii) if such
termination of employment occurs after the second anniversary of the
Commencement Date, one (1).

      (iv)     Following Executive’s termination of employment by the Company
without Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this Section
8(c), or Sections 12(h), (l), (n) and (o), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

      (d)      Effect of a Change in Control on LTIP Awards. Notwithstanding the
provisions of subsection (c) above, upon a Change in Control, Executive’s
outstanding LTIP award shall be fully vested. For purposes of this Agreement,
the term Change in Control means:

(i) any “person” as such term is used in Sections 13(d) and 14(d) of the 1934
Act (other than Parent or any person controlled, directly or indirectly, by
Parent or any trustee (the “Parent Group”) or other fiduciary holding securities
under any employee benefit plan of the Company), becoming the beneficial owner
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities (including,
without limitation, securities owned at the time of any increase in ownership);
or

(ii) the sale of all or substantially all of the assets of the Company to, any
other corporation or other entity, other than a member of the Parent Group.

9

--------------------------------------------------------------------------------

      (e)      Expiration of Employment Term. Unless the parties otherwise agree
in writing, continuation of Executive’s employment with the Company or any
affiliate beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company (or any affiliate); provided that the
provisions of Sections 9, 10, 11 and 12(n) of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder; and provided further that if Executive shall have given notice of
intent to resign for Good Reason pursuant to clause 8(c)(ii)(G) as a result of
the Company’s election not to extend the Employment Term, the provisions of
Section 8(c) and Sections 12(h), (l) and (o) shall continue to apply with
respect to such resignation.

      (f)       Notice of Termination. Any purported termination of employment
by the Company or by Executive (other than due to Executive’s death) shall be
communicated by Notice of Termination to the other party hereto in accordance
with Section 12(i) hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

      (g)      Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned, as of the
date of such termination and to the extent applicable, from the board of
directors of the Company or any of its affiliates. Executive agrees to execute
any documentation reasonably requested by the Company to evidence such
resignation, but Executive’s failure to comply shall not affect the resignation,
which is automatic.

      (h)      Execution of Release of All Claims. Upon termination of
Executive’s employment for any reason, Executive agrees to execute a release of
all claims against the Company and its shareholders, and any of their respective
subsidiaries, affiliates, shareholders, partners, directors, officers, employees
and agents (the “Protected Group”), substantially in the form attached hereto as
Exhibit B. Notwithstanding anything set forth in this Agreement to the contrary,
upon termination of Executive’s employment for any reason, Executive shall not
receive any payments or benefits to which Executive may be entitled hereunder
(other than those which by law cannot be subject to the execution of a release)
if Executive fails to execute and not revoke such release within 20 days
following the date of termination.

      (i)       Recoupment Policy. Executive acknowledges and agrees that any
incentive compensation he receives from the Company, pursuant to an incentive
program of the Company becoming effective on or after January 1, 2008, will be
subject to recoupment pursuant to the terms of that certain Incentive
Compensation Recoupment Policy adopted by the Compensation Committee of the
Board on March 6, 2008, or any replacement policy or policies adopted by the
Board or the Compensation Committee setting forth standards for seeking the
return (recoupment) from executive officers of incentive payments if such
payments were inflated due to financial results that are later restated;
provided that any such replacement policy that would have a material adverse
affect on Executive shall only be effective prospectively.

10

--------------------------------------------------------------------------------

      9.      Non-Competition.

      (a)     Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:

      (i)      During the Employment Term and, for a period of twelve months
following the date Executive ceases to be employed by the Company for any
reason, Executive will not, whether on Executive’s own behalf or on behalf of or
in conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company or its affiliates, the wire or cable business of
any client or prospective client:

      (A)      with whom Executive had personal contact or dealings on behalf of
the Company or its affiliates during the one year period preceding Executive’s
termination of employment;

      (B)      with whom employees reporting to Executive have had personal
contact or dealings on behalf of the Company or its affiliates during the one
year period immediately preceding Executive’s termination of employment; or

      (C)      for whom Executive had direct or indirect responsibility during
the one-year period immediately preceding Executive’s termination of employment.

      (ii)     During the Employment Term and, for a period of twelve months
following the date Executive ceases to be employed by the Company for any
reason, Executive will not directly or indirectly:

      (A)      engage in any business that manufactures or distributes wire or
cable in competition with the Company or its affiliates in any geographical area
that is within 100 miles of any geographical area where the Company or its
affiliates manufactures or distributes wire or cable (a “Competitive Business”);

      (B)      enter the employ of, or render any services to, any Person (or
any division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

      (C)      acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or

      (D)      interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates and customers, clients, suppliers,
partners, members or investors of the Company or its affiliates.

     (iii)     Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly own, solely as an investment, securities
of any Person engaged in the

11

--------------------------------------------------------------------------------

business of the Company or its affiliates which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if
Executive (a) is not a controlling person of, or a member of a group which
controls, such person and (b) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.

      (iv)    During the Employment Term and, for a period of twelve months
following the date Executive ceases to be employed by the Company for any reason
(the “Restricted Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any Person, directly or indirectly:

      (A)      solicit or encourage any employee of the Company or its
affiliates to leave the employment of the Company or its affiliates; or

      (B)      hire any such employee who was employed by the Company or its
affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its affiliates coincident
with, or within one year prior to or after, the termination of Executive’s
employment with the Company.

      (v)     During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.

      (b)     It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. Executive agrees to cooperate in good faith
with Parent in any valuation of the covenants under this Section 9 for purposes
of Section 280G of the Code.

      10.    Confidentiality and Non-Disparagement.

      (a)     Confidentiality.

      (i)      Executive will not at any time (whether during or after
Executive’s employment with the Company) (y) retain or use for the benefit,
purposes or account of Executive or any other Person, or (z) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company or its affiliates (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information — including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs,

12

--------------------------------------------------------------------------------

products, services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals concerning the past, current
or future business, activities and operations of the Company, its subsidiaries
or affiliates and/or any third party that has disclosed or provided any of same
to the Company or its affiliates on a confidential basis (“Confidential
Information”) without the prior written authorization of the Board.

      (ii)    “Confidential Information” shall not include any information that
is (A) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (B) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (C) required by
law to be disclosed; provided, however, that Executive shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and cooperate (at the Company’s expense) with any attempts by the
Company to obtain a protective order or similar treatment.

     (iii)     Upon termination of Executive’s employment with the Company for
any reason, Executive shall: (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company (at the Company’s expense) regarding the
delivery or destruction of any other Confidential Information of which Executive
is or becomes aware.

      (b)     Non-Disparagement.

      (i)      Executive shall not at any time make any oral or written
statement about the Company, its affiliates or its shareholders, regarding any
of the foregoing’s financial status, business, compliance with laws, ethics,
shareholders, partners, personnel, directors, officers, employees, consultants,
agents, services, business methods or otherwise, which is intended or reasonably
likely to disparage any member of the Protected Group, or otherwise degrade any
member of the Protected Group’s reputation in the business, industry or legal
community in which any such member operates; provided that Executive shall be
permitted to (A) make any statement that is required by applicable securities or
other laws to be included in a filing or disclosure document, (B) issue any
press release or public statement regarding the fact of a termination of
Executive’s employment, (C) defend himself against any statement made by the
Company or its affiliates that is intended or reasonably likely to disparage
Executive or otherwise degrade Executive’s reputation in the business, industry
or legal community in which Executive operates, only if Executive reasonably
believes that the statements made in such defense are not false statements and
(D) provide truthful testimony in any legal proceeding.

13

--------------------------------------------------------------------------------

      (ii)      The Company and its affiliates shall not issue any press release
or make any public statement about Executive which is intended or reasonably
likely to disparage Executive, or otherwise degrade Executive’s reputation in
the business or industry in which Executive operates; provided that the Company
and its affiliates shall be permitted to (A) make any statement that is required
by applicable securities or other laws to be included in a filing or disclosure
document, (B) issue any press release or public statement regarding the fact of
a termination of Executive’s employment, (C) defend itself against any statement
made by Executive that is intended or reasonably likely to disparage any member
of the Protected Group or otherwise degrade any member of the Protected Group’s
reputation in the business, industry or legal community in which such member of
the Protected Group operates, only if the Company or its affiliate reasonably
believes that the statements made in such defense are not false statements and
(D) provide truthful testimony in any legal proceeding.

      (c)      Survival. The provisions of this Section 10 shall survive the
termination of Executive’s employment for any reason.

      11.      Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

      12.     Miscellaneous.

      (a)      Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
conflicts of laws principles thereof.

      (b)      Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

      (c)      No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

      (d)      Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity,

14

--------------------------------------------------------------------------------

legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

      (e)      Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is an affiliate and shall
be assigned to a successor in interest to substantially all of the business
operations of the Company which assumes in writing, or by operation of law, the
obligations of the Company hereunder. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity; provided, however, that, unless
Executive consents to such assignment (which consent shall not be unreasonably
withheld), the Company shall remain secondarily liable for any obligations
hereunder. As used in the Agreement, Company shall mean the Company as herein
before defined and any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

      (f)       No Set-Off; No Duty to Mitigate. The Company’s obligation to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be subject to set-off, counterclaim or recoupment of amounts owed by
Executive to the Company or its affiliates. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement or otherwise, nor shall the amount of any payment or benefits provided
hereunder be reduced by any compensation earned by Executive as a result of
employment by another employer except as provided in Section 8(c)(iii)(A)(III).

      (g)      Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

      (h)      Code Section 409A. Notwithstanding anything in this Agreement to
the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) would otherwise be payable or
distributable under this Agreement by reason of Executive’s separation from
service during a period in which he is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Company under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

      (i)       if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s separation from service; and

      (ii)      if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period

15

--------------------------------------------------------------------------------

immediately following Executive’s separation from service will be accumulated
and Executive’s right to receive payment or distribution of such accumulated
amount will be delayed until the earlier of Executive’s death or the first day
of the seventh month following Executive’s separation from service, whereupon
the accumulated amount will be paid or distributed to Executive and the normal
payment or distribution schedule for any remaining payments or distributions
will resume.

      For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder (“Final 409A Regulations”), provided, however, that, as permitted in
the Final 409A Regulations, the Company’s Specified Employees and its
application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
be determined in accordance with rules adopted by Parent, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Parent Group, including this Agreement.

      The Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom and shall in all respects be
administered in accordance with Section 409A of the Code. Within the time period
permitted by the applicable Treasury Regulations, the Company may, in
consultation with Executive, modify the Agreement, in the least restrictive
manner necessary and without any diminution in the value of the payments to
Executive, in order to cause the provisions of the Agreement to comply with the
requirements of Section 409A of the Code, so as to avoid the imposition of taxes
and penalties on Executive pursuant to Section 409A of the Code.

      (i)      Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

      If to the Company:

      150 Interstate North Parkway
      Atlanta, Georgia 30339
      Attention: Chief Executive Officer
      Copy to: General Counsel

      If to Executive:

      To the most recent address of Executive set forth in the personnel records
of the Company.

      (j)      Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or

16

--------------------------------------------------------------------------------

otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound.

      (k)      Prior Agreements. This Agreement supercedes all prior agreements
and understandings (including verbal agreements) between Executive and the
Company and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (other than the SERP and the
rights of Executive under such plan shall not be effected or limited by this
Agreement).

      (l)       Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement. The Company shall reimburse Executive for any reasonable
out-of-pocket expenses incurred in connection with Executive’s performance of
obligations under this Section 12(l) at the request of the Company and,
following Executive’s termination of employment hereunder, the Company shall pay
Executive a fee at an hourly rate of $300 for Executive’s performance of
obligations under this Section 12(l) at the request of the Company; provided
that (i) Executive is not receiving any payments pursuant to Section 8(c) of
this Agreement at the time of Executive’s performance of such obligations and
(ii) Executive’s cooperation is not in connection with any action, suit or
proceeding in respect of which the Company is providing or has provided any
payments pursuant to Section 12(n) of this Agreement. If Executive is entitled
to be paid or reimbursed for any expenses under this Section 12(l), the amount
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred. Executive’s rights to payment or reimbursement of expenses
pursuant to this Section 12(l) shall expire at the end of 15 years after the
date of termination of Executive’s employment and shall not be subject to
liquidation or exchange for another benefit.

     (m)      Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

     (n)       Indemnification. In the event Executive is made a party to any
threatened or pending action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that Executive is or was
performing services under this Agreement or as an employee, officer or director
of the Company, then, to the fullest extent permitted by applicable law, the
Company shall indemnify Executive against all expenses (including reasonable
attorneys’ fees), judgments, fines, and amounts paid in settlement, as actually
and reasonably incurred by Executive in connection therewith. Such
indemnification shall continue as to Executive even if Executive has ceased to
be an employee, officer or director of the Company and shall inure to the
benefit of Executive’s heirs and estate. In the event that both Executive and
the Company are made a party to the same third-party action, complaint, suit, or
proceeding, the Company will engage competent legal representation, and
Executive agrees to use the same representation at the Company’s expense;
provided that if counsel selected by the Company shall have a conflict of
interest that prevents such counsel from representing Executive, Executive may
engage separate counsel and the Company shall pay all reasonable attorneys’ fees
of such

17

--------------------------------------------------------------------------------

separate counsel (subject to Section 12(o)). In addition, the Company agrees to
continue and maintain a directors’ and officers’ liability insurance policy
covering Executive both during and, while potential liability exists, after the
Employment Term that is no less favorable than the policy covering other
directors and senior officers of the Company from time to time (or, to the
extent more favorable to Executive and if such coverage is available on
commercially reasonable terms, the policy covering other directors and senior
officers as of the date hereof).

      (o)      Legal Fees. In the event of any dispute regarding the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement) the Company shall pay as incurred (within 10
days following the Company’s receipt of an invoice from Executive) at any time,
all reasonable attorneys’ fees and other costs and expenses incurred in
connection with such dispute (regardless of the outcome thereof), together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code, other than to the extent such fees, costs or expenses relate to claims
or defenses by the Executive that are frivolous or not made in good faith. The
reimbursement of such fees and other costs and expenses must be made no later
than March 15 of the year after the year in which the fees and other costs and
expenses were incurred; provided, that Executive shall have submitted in invoice
for such fees, costs and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees, costs and
expenses were incurred. Executive’s rights pursuant to this Section 12(o) shall
expire at the end of 15 years after the date of termination of Executive’s
employment and shall not be subject to liquidation or exchange for another
benefit. The amount of such legal fees and expenses that Company is obligated to
pay in any given calendar year shall not affect the legal fees and expenses that
Company is obligated to pay in any other calendar year.

      (p)      Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

      (q)      Arbitration. Any dispute or controversy arising under or in
connection with this Agreement, other than injunctive relief under Section 11
hereof or damages for breach of Section 9 or 10, shall be settled exclusively by
arbitration, conducted before a single arbitrator in Atlanta, Georgia in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect. The decision of the
arbitrator will be final and binding upon the parties hereto. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

      13.      Authority. This Agreement has been duly approved and authorized
by all necessary action of the Company.

      14.      Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any Payment would be subject to the Excise Tax, then Executive shall be
entitled to receive an additional payment (the “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and

18

--------------------------------------------------------------------------------

Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes and
penalties imposed pursuant to Section 409A of the Code, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 14(a), if it
shall be determined that the Executive is entitled to the Gross-Up Payment, but
that the Parachute Value of all Payments does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to the Executive and the amounts
payable under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order: (i) Section
4(a) and (ii) Section 8(c)(iii)(B). For purposes of reducing the Payments to the
Safe Harbor Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. If the reduction of the amount payable under this
Agreement would not result in a reduction of the Parachute Value of all Payments
to the Safe Harbor Amount, no amounts payable under the Agreement shall be
reduced pursuant to this Section 14(a). The Company’s obligation to make
Gross-Up Payments under this Section 14 shall not be conditioned upon
Executive’s termination of employment.

      (b)      Subject to the provisions of Section 14(c), all determinations
required to be made under this Section 14, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by Ernst & Young
LLP (the “Accounting Firm”). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company; provided, (i) the Company shall pay the fees and expenses
of the Accounting Firm not later than the end of the calendar year following the
calendar year in which the related work is performed or the expenses are
incurred by the Accounting Firm (ii) the amount of the Accounting Fees that the
Company is obligated to pay in any given calendar year shall not affect the
Accounting Fees that the Company is obligated to pay in any other calendar year,
and (iii) the Executive’s right to have the Company pay such fees and expenses
may not be liquidated or exchanged for any other benefit. Any determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to Section
14(c) and Executive thereafter is required to make a payment of any Excise Tax,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive.

      (c)      Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business

19

--------------------------------------------------------------------------------

days after Executive is informed in writing of such claim. Executive shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, Executive shall:

      (i)      give the Company any information reasonably requested by the
Company relating to such claim,

      (ii)     take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

      (iii)    cooperate with the Company in good faith in order effectively to
contest such claim; and

      (iv)    permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses; provided, (i) the Company shall pay the costs and expenses not later
than the end of the calendar year following the calendar year in which the costs
and expenses are incurred, (ii) the amount of such costs and expenses that the
Company is obligated to pay in any given calendar year shall not affect the
costs and expenses that the Company is obligated to pay in any other calendar
year, and (iii) the Executive’s right to have the Company pay such costs and
expenses may not be liquidated or exchanged for any other benefit. Without
limitation on the foregoing provisions of this Section 14(c), the Company shall
control all proceedings taken in connection with such contest, and, at its sole
discretion, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the applicable taxing authority in respect of such
claim and may, at its sole discretion, either pay the tax claimed to the
appropriate taxing authority on behalf of Executive and direct Executive to sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that, if the Company
pays such claim and directs Executive to sue for a refund, the Company shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income in connection with such payment;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to

20

--------------------------------------------------------------------------------

which the Gross-Up Payment would be payable hereunder, and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

      (d)      If, after the receipt by Executive of a Gross-Up Payment or
payment by the Company of an amount on Executive’s behalf pursuant to Section
14(c), Executive becomes entitled to receive any refund with respect to the
Excise Tax to which such Gross-Up Payment relates or with respect to such claim,
Executive shall (subject to the Company’s complying with the requirements of
Section 14(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on
Executive’s behalf pursuant to Section 14(c), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

      (e)      Any Gross-Up Payment, as determined pursuant to this Section 14,
shall be paid by the Company to Executive within five days of the receipt of the
Accounting Firm’s determination; provided, however, that, the Gross-Up Payment
shall in all events be paid no later than the end of Executive’s taxable year
next following Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
14(c) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved. Notwithstanding any
other provision of this Section 14, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of Executive, all or any portion of any
Gross-Up Payment, and Executive hereby consents to such withholding.

      (f)       Definitions. The following terms shall have the following
meanings for purposes of this Section 14:

       (i)      “Excise Tax” shall mean the excise tax imposed by Section 4999
of the Code, together with any interest or penalties imposed with respect to
such excise tax.

       (ii)      A “Payment” shall mean any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of Executive, whether paid or payable pursuant to this
Agreement or otherwise.

       (iii)      A “Parachute Value” of a Payment shall mean the present value
as of the date of the change of control for purposes of Section 280G of the Code
of the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

21

--------------------------------------------------------------------------------

      (iv)      The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

 

(signatures on following page)

22

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

Superior Essex Inc.    EXECUTIVE      /s/ Stephen M. Carter                  /s/
David S. Aldridge                  Stephen M. Carter    David S. Aldridge  Chief
Executive Officer     


23

--------------------------------------------------------------------------------

EXHIBIT A

PERQUISITES

(1)    The Company shall provide a car allowance to Executive in the amount of
$1,200 per      month (which is intended to be inclusive of any income taxes
owed by Executive as a      result of all or any portion of this allowance being
determined to be compensation to      Executive and Executive will not receive
additional compensation to reimburse Executive      for taxes with respect to
the allowance). Executive shall be responsible for all costs of      operating
and maintaining the vehicle, including insurance, title, taxes and fuel.
Subject      to compliance with the Company’s policies, the Company will
reimburse or pay      deductible business expenses related to the use of the
vehicle, subject to Company      policies, such as parking fees and fuel for
business mileage.    (2)    The Company shall reimburse Executive, in accordance
with the Company’s      telecommunications policy, for the telecommunications
and computing costs to provide      Executive with an effective office
capability at home and while traveling.    (3)    The Company agrees to pay the
first $7,500 of reasonable expenses incurred by      Executive per year for
financial planning and counseling in accordance with the      Company’s policy.
Any expenses in excess of $7,500 per year shall be borne by      Executive.   
(4)    The Company shall pay the premium for Executive’s disability insurance
consistent with      past practice.        Notwithstanding the foregoing, (i)
Company shall pay such reimbursements not later than      the end of the
calendar year following the calendar year in which the expenses are     
incurred, (ii) the amount of such expenses that Company is obligated to pay in
any given      calendar year shall not affect the expenses that Company is
obligated to pay in any other      calendar year, and (iii) Executive’s right to
have Company pay such expenses may not be      liquidated or exchanged for any
other benefit. 


24

--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

      In exchange for a portion of the benefits described in the attached
Amended and Restated Employment Agreement dated as of June 11, 2008 (the
“Agreement”), to which I agree I am not otherwise entitled, I hereby release
Superior Essex Inc. (the “Company”), its respective affiliates, subsidiaries,
predecessors, successors, assigns, officers, directors, employees, agents,
stockholders, attorneys, and insurers, past, present and future (the “Released
Parties”) from any and all claims of any kind which I now have or may have
against the Released Parties, whether known or unknown to me, by reason of facts
which have occurred on or prior to the date that I have signed this Release in
connection with, or in any way related to or arising out of, my employment or
termination of employment with the Company; provided that such released claims
shall not include any claims to enforce my rights (i) under, or with respect to,
the Agreement, (ii) to indemnification provided at law or pursuant to the
Company’s (or an affiliate’s) By-Laws or insurance or to directors’ and
officers’ liability or employment practices insurance coverage, (iii) under
COBRA or my vested rights under benefit or incentive plans; or (iv) as a
stockholder. Notwithstanding the generality of the preceding sentence, such
released claims include, without limitation, any and all claims under federal,
state or local laws pertaining to employment, including the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e et seq., the Fair Labor Standards Act, as amended, 29
U.S.C. Section 201 et seq., the Americans with Disabilities Act, as amended, 42
U.S.C. Section 12101 et seq., the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as
amended, 29 U.S.C. Section 701 et seq., the Family and Medical Leave Act of
1992, 29 U.S.C. Section 2601 et seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including, but not limited to, any
claims arising from or derivative of my employment with the Company, as well as
any and all claims under state contract or tort law or otherwise.

      I hereby represent that I have not filed any action, complaint, charge,
grievance or arbitration against the Company or the Released Parties.

      I understand and agree that I must forever continue to keep confidential
all proprietary or confidential information which I learned while employed by
the Company, whether oral or written and as defined in the Agreement
(“Confidential Information”) and shall not make use of any such Confidential
Information on my own behalf or on behalf of any other person or entity, except
as specifically authorized by the Agreement.

      I expressly understand and agree that the Company’s obligations under this
Release and the Agreement are in lieu of any and all other amounts to which I
might be, am now or may become entitled to receive from any of the Released
Parties upon any claim whatsoever.

      I understand that I must not disclose the terms of this Release and the
Agreement to anyone other than my immediate family, financial advisors (if any)
and legal counsel and that I must immediately inform my immediate family,
financial advisors (if any) and legal counsel that they are prohibited from
disclosing the terms of this Release and the Agreement.

25

--------------------------------------------------------------------------------

      It is understood that I will not be in breach of the nondisclosure
provisions of this Release if I am required to disclose information pursuant to
a valid subpoena or court order, provided that I notify the Company (to the
attention of the General Counsel of the Company) as soon as practicable, but
prior to the time in which I am required to disclose information, that I have
received the subpoena or court order which may require me to disclose
information protected by this Release. Notwithstanding the foregoing, I also may
disclose the terms of this Release to government taxing authorities and/or the
SEC.

      I agree that any violation or breach by me of my nondisclosure
obligations, without limiting the Company’s remedies, shall give rise on the
part of the Company to a claim for relief to recover from me, before a court of
competent jurisdiction, any and all amounts previously paid to or on behalf of
me by the Company pursuant to Section 8 of the Agreement, but shall not release
me from the performance of my obligations under this Release.

      I will not apply for or otherwise seek employment with the Released
Parties without their written consent.

      I have read this Release carefully, acknowledge that I have been given at
least 21 days to consider all of its terms, and have been advised to consult
with an attorney and any other advisors of my choice prior to executing this
Release, and I fully understand that by signing below I am voluntarily giving up
any right which I may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. I also understand that I have a period of 7 days after signing
this Release within which to revoke my agreement, and that neither the Company
nor any other person is obligated to provide any benefits to me pursuant to the
Agreement until 8 days have passed since my signing of this Release without my
signature having been revoked. I understand that any revocation of this Release
must be received by the General Counsel of the Company within the seven-day
revocation period. Finally, I have not been forced or pressured in any manner
whatsoever to sign this Release, and I agree to all of its terms voluntarily. I
represent and acknowledge that no representation, statement, promise,
inducement, threat or suggestion has been made by any of the Released Parties or
by any other individual to influence me to sign this Release, except such
statements as are expressly set forth herein or in the Agreement.

This Release is final and binding and may not be changed or modified.

 

                                                                            
                                
DATE                                                                                                                                                        
  David S. Aldridge 


26

--------------------------------------------------------------------------------